
	
		I
		112th CONGRESS
		2d Session
		H. R. 4255
		IN THE HOUSE OF REPRESENTATIVES
		
			March 22, 2012
			Mr. Whitfield (for
			 himself, Mr. Barton of Texas,
			 Mr. Barrow,
			 Mr. Sullivan,
			 Mr. Coble,
			 Mr. Carter,
			 Mr. Griffith of Virginia,
			 Mr. Harris,
			 Mrs. Lummis,
			 Mr. Long, Mr. Cravaack, Mr.
			 Latta, Mr. Burgess,
			 Mr. McKinley,
			 Mr. Rogers of Michigan,
			 Mrs. Capito,
			 Mr. Guthrie,
			 Mr. Pompeo,
			 Mr. Westmoreland, and
			 Mr. Brooks) introduced the following
			 bill; which was referred to the Committee
			 on Energy and Commerce, and in addition to the Committee on
			 Science, Space, and
			 Technology, for a period to be subsequently determined by the
			 Speaker, in each case for consideration of such provisions as fall within the
			 jurisdiction of the committee concerned
		
		A BILL
		To prohibit the Administrator of the Environmental
		  Protection Agency from awarding any grant, contract, cooperative agreement, or
		  other financial assistance under section 103 of the Clean Air Act for any
		  program, project, or activity to occur outside the United States and its
		  territories and possessions.
	
	
		1.Short titleThis Act may be cited as the
			 Accountability in Grants Act of
			 2012.
		2.Prohibition
			 against funding certain foreign programs, projects, and
			 activitiesSection 103 of the
			 Clean Air Act is amended by adding at the end the following:
			
				(l)Prohibition
				against funding foreign programs, projects, and activitiesThe Administrator shall not award any
				grant, contract, cooperative agreement, or other financial assistance under
				this section for any program, project, or activity to occur outside the United
				States and its territories and
				possessions.
				.
		
